             Case 2:21-cv-00286-GMN-NJK Document 40 Filed 03/29/21 Page 1 of 3




 1   John P. Aldrich, Esq.
     Nevada Bar No. 6877
 2   Catherine Hernandez, Esq.
     Nevada Bar No. 8410
 3   ALDRICH LAW FIRM, LTD.
     7866 West Sahara Avenue
 4   Las Vegas, NV 89117
     Telephone: (702) 853-5490
 5   Facsimile: (702) 227-1975
     Attorneys for Plaintiff
 6
                             UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8
       MEDARC, LLC, as Collection Agent for          CASE NO.: 2:21-cv-00286-GMN-NJK
 9     Jeffrey H. Mims, Trustee of the Liquidating
       Trust of Revolution Monitoring, LLC,
10     Revolution Monitoring Management, LLC, and
       Revolution Neuromonitoring, LLC,               STIPULATION AND ORDER TO
11                                                   EXTEND DEADLINE TO RESPOND
                           Plaintiff,                TO MOTION TO DISMISS [ECF NO.
12                                                        26] (FIRST REQUEST)
       vs.
13
       UMR, INC. SUCCESSOR TO
14     COMMONWEALTH ADMINISTRATORS,
       LLC, a Wisconsin limited liability company;
15     WPS, a Wisconsin corporation; CARE
       IMPROVEMENT PLUS GROUP
16     MANAGEMENT, LLC, a Texas limited
       liability company; TRIWEST HEALTHCARE
17     ALLIANCE CORP., an Arizona corporation;
       CULINARY HEALTH FUND
18     ADMINISTRATIVE SERVICES, LLC, a
       Nevada limited liability company; BOON-
19     CHAPMAN BENEFIT ADMINISTRATORS,
       INC., a Texas corporation; HEALTH PLAN OF
20     NEVADA INC., a Nevada corporation;
       SIERRA HEALTH AND LIFE INSURANCE
21     COMPANY, INC., a Nevada corporation;
       TEACHERS HEALTH TRUST, a Nevada
22     corporation; TELLIGEN INC, an Iowa
       corporation; LAS VEGAS METROPOLITAN
23     POLICE DEPARTMENT HEALTH AND
       WELFARE TRUST, a Nevada corporation;
24



                                                1
              Case 2:21-cv-00286-GMN-NJK Document 40 Filed 03/29/21 Page 2 of 3




 1         SOUTHWEST SERVICE
           ADMINISTRATORS INC, a Tennessee
 2         corporation; LOOMIS BENEFITS, INC., a
           Nevada corporation; DOES 1-10, inclusive; and
 3         ROE CORPORATIONS 1-10, inclusive,

 4                              Defendants.

 5

 6             IT IS HEREBY STIPULATED AND AGREED BY AND BETWEEN Plaintiff

 7   MEDARC, LLC, as Collection Agent for Jeffrey H. Mims, Trustee of the Liquidating Trust of

 8   Revolution Monitoring, LLC, Revolution Monitoring Management, LLC, and Revolution

 9   Neuromonitoring, LLC (“Plaintiff”) and Defendant Culinary Health Fund Administrative Services,

10   LLC (“Defendant”) (collectively “the Parties”), by and through their undersigned counsel, to extend

11   the deadline for Plaintiff to respond to Defendant’s Motion to Dismiss (“Motion”) (ECF No. 26)

12   by an additional fourteen (14) days from March 29, 2021 to April 12, 2021. The Motion was filed

13   on March 15, 2021. This is the first stipulation for an extension of time to respond to the Motion.

14   This request is not intended to cause delay or prejudice any party.

15             NOW, THEREFORE, IT IS STIPULATED AND AGREED by and between the Parties

16   that the time for Plaintiff to respond to Defendant’s Motion to Dismiss (ECF No. 26) is extended

17   to April 12, 2021.

18   ///

19   ///

20   ///

21   ///

22   ///

23   ///

24



                                                      2
           Case 2:21-cv-00286-GMN-NJK Document 40 Filed 03/29/21 Page 3 of 3




 1    Dated this 26th day of March, 2021.          Dated this 26th day of March, 2021.

 2    ALDRICH LAW FIRM, LTD.                       BROWNSTEIN            HYATT           FARBER
                                                   SCHRECK, LLP
 3    /s/ John P. Aldrich
      John P. Aldrich, Esq.                        /s/ William D. Nobriga
 4    Nevada Bar No. 6877                          Bryce C. Loveland, Esq.
      Catherine Hernandez, Esq.                    Nevada Bar No. 10132
 5    Nevada Bar No. 8410                          William D. Nobriga, Esq.
      7866 West Sahara Avenue                      Nevada Bar No. 14931
 6    Las Vegas, NV 89117                          100 North City Parkway, Suite 1600
      Telephone: (702) 853-5490                    Las Vegas, Nevada 89106
 7    Facsimile: (702) 227-1975                    Telephone: 702.382.2101
      Attorneys for Plaintiff                      Facsimile: 702.382.8135
 8                                                 Attorneys for Defendant, Culinary Health Fund
                                                   Administrative Services, LLC
 9

10                                          ORDER

11
                                            IT IS SO ORDERED.
12
                                                        29 day of March, 2021.
                                            Dated this ____
13

14
                                            ___________________________
15                                          Gloria M. Navarro, District Judge
                                            UNITED STATES DISTRICT COURT
16   Respectfully submitted by:

17   ALDRICH LAW FIRM, LTD.

18   /s/ John P. Aldrich
     John P. Aldrich, Esq.
19   Nevada Bar No. 6877
     Catherine Hernandez, Esq.
20   Nevada Bar No. 8410
     7866 West Sahara Avenue
21   Las Vegas, Nevada 89117
     Attorneys for Plaintiff
22

23

24



                                               3
